 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   RELIASTAR LIFE INSURANCE CO.,
                                                           Case No.: 2:18-cv-01166-APG-NJK
12          Plaintiff(s),
                                                                          Order
13   v.
                                                                     [Docket No. 46]
14   JACLYN R. HAFTER, et al.,
15          Defendant(s).
16         Pending before the Court is a joint motion to extend the deadlines in the scheduling order
17 by 120 days. Docket No. 46. As a threshold matter, one of the deadlines at issue (the deadline to
18 amend the pleadings or add parties) has already expired. No showing of excusable neglect has
19 been made to revive that deadline. See Local Rule 26-4; see also Fed. R. Civ. P. 6(b)(1)(B). With
20 respect to the other deadlines, a sufficient showing for such a lengthy extension has not been made.
21 Instead, the Court finds that the circumstances justify a 45-day extension.
22         Accordingly, the joint motion to extend is GRANTED in part and DENIED in part.
23 Deadlines are hereby SET as follows:
24         •   Amend pleadings/ add parties: closed
25         •   Initial experts: May 28, 2019
26         •   Interim status report: May 28, 2019
27         •   Rebuttal experts: June 26, 2019
28         •   Discovery cutoff: July 25, 2019

                                                     1
 1   •   Dispositive motions: August 26, 2019
 2   •   Joint proposed pretrial order: September 23, 2019, or 30 days after resolution of
 3       dispositive motions
 4   IT IS SO ORDERED.
 5   Dated: March 29, 2019
 6                                                    ______________________________
                                                      Nancy J. Koppe
 7                                                    United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
